Exhibit 10(an)

 

ASSIGNMENT AND AMENDMENT AGREEMENT

 

 

THIS ASSIGNMENT AND AMENDMENT AGREEMENT (this “Amendment”) is entered into as of
October 3, 2003 by and between MAINE & MARITIMES CORPORATION (“MAM”): to wholly
owned subsidiary MAINE PUBLIC SERVICE COMPANY (“MPS”) and JAMES NICHOLAS BAYNE
(“Officer”) (Officer together with MAM and MPS, are collectively referred to as
“Parties” herein).

 

Recitals

 

MPS and Officer entered into that certain Employment Continuity Agreement dated
July 25, 2002, and made effective June 1, 2002 (the “Continuity Agreement”),
pursuant to which MPS, among other things, granted to Officer certain rights
following termination of Officer’s employment with MPS upon certain specified
circumstances.

 

On June 30, 2003 MPS reorganized into a holding company structure pursuant to
which MPS became a wholly owned subsidiary of MAM. In connection with this
reorganization, Officer became the President and Chief Executive Officer of MAM
under the employ of MAM.

 

MPS now desires to assign, convey and transfer to MAM all of its rights and
obligations under the Continuity Agreement, and MAM is willing to assume all of
MPS’s rights and obligations under the Continuity Agreement; and the Parties
desire to amend certain provisions contained in the Continuity Agreement on the
terms set forth herein.

 

Now, therefore, the Parties agree as follows:

 

AGREEMENT

 

1. For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the Parties, MPS does hereby assign to MAM, as of the
date hereof, all of MPS’s right, title and interest in, to and under the
Continuity Agreement. By execution hereof, MAM hereby assumes and agrees to
discharge, perform and observe in due course all of the rights, obligations and
terms therein contained whether arising before or after the date of this
Amendment.

 

2. The Continuity Agreement, by this reference, is fully incorporated into this
Amendment. Except as set forth in this Amendment, capitalized terms used but not
defined in this Amendment shall have the meanings ascribed to them in the
Continuity Agreement.

 

3. The text of the first paragraph of the Continuity Agreement which states:
“This Agreement made as of this 25th day of July, 2002, but effective June 1,
2002, by and between MAINE PUBLIC SERVICE COMPANY, a Maine corporation with its
principal place of business in Presque Isle, Maine (the “Company” and James
Nicholas Bayne of Presque Isle, Maine, (“Officer”).” Is deleted and replaced
with the following:

 

--------------------------------------------------------------------------------


 

 

“This Agreement made as of this 25th day of July, 2002, but effective June 1,
2002, by and between MAINE & MARITIMES CORPORATION, a Maine corporation with its
principal place of business in Presque Isle, Maine (the “Company” and James
Nicholas Bayne of Presque Isle, Maine, (“Officer”).

 

4. Accordingly, all references in the Continuity Agreement to the “Company”
shall be deemed to be references to MAM.

 

5. The Continuity Agreement is further amended by inserting the following text
at the beginning of the first paragraph of Section 5 of the Continuity Agreement
(just before the text: ““Change in Control Event.” Each of the following events
shall constitute a “Change in Control Event” for the purposes of this
Agreement:”):

 

“For the purpose of this definition (“Change in Control Even”) only, the term
“Company,” first defined above, shall also be defined to include Maine Public
Service Company in addition to its parent, Maine & Maritimes Corporation.”

 

6. The Continuity Agreement as amended hereby (the “Amended Continuity
Agreement”) is and shall continue to be in full force and effect and is hereby
in all respects ratified and confirmed.

 

7. The Amended Continuity Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, promises, letter agreements, proposals, representations,
understandings and negotiations, whether or not reduced to writing, among and
between the parties respecting the subject matter hereof.

 

8. This Amendment shall become effective as of the date first written above upon
the execution hereof by each of the Parties.

 

9. The validity of this Amendment, the construction and enforcement of its
terms, and the interpretation of the rights and duties of the Parties hereunder
shall be governed by the laws of the State of Maine, excluding the choice of law
principles of that State.

 

10. This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

 

 

(remainder of page intentionally left blank)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Assignment and Amendment
Agreement to be executed by their duly authorized officers as of the date and
year first above written.

 

 

 

MAINE PUBLIC SERVICE COMPANY

 

 

 

 

 

By:

  /s/ Nathan L. Grass

 

 

 

Name: Nathan L. Grass

 

 

Title: Director, and Chairperson, Performance and
Compensation Committee

 

 

 

 

 

MAINE & MARITIMES CORPORATION

 

 

 

 

 

By:

  /s/ Nathan L. Grass

 

 

 

Name: Nathan L. Grass

 

 

Title: Director, and Chairperson, Performance and
Compensation Committee

 

 

 

 

 

OFFICER

 

 

 

 

 

  /s/ James Nicholas Bayne

 

 

Name:  James Nicholas Bayne

 

Title:  President and Chief Executive Officer,
Maine & Maritimes Corporation

 

--------------------------------------------------------------------------------